Title: C. W. F. Dumas to John Adams: A Translation, 8 December 1781
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 8 December 1781
Sir

Your letter of 25 November to the ambassador was received. Since he was not in town when it arrived, and since there was business at hand, regarding the loan guarantee unanimously resolved last Monday, his response to you has been delayed. Moreover, this negotiation is already finished, and many dawdling rentiers are scratching their heads now because they are too late to benefit from it. This morning I asked the ambassador for 25000 florins worth for a gentleman who asked, but Mr. Ambassador assured me he did not have a single bond at his disposal, even if it were for me.

Here is his response to your aforementioned letter. He is leaving next week and told me that the trip will last only fifteen days.
Here are two more letters that I got from the post office. One is from Spain and the other from Paris. The second one had been sent from the post office here to Amsterdam, and from there, sent back. This is surprising because your name cannot be unknown at the Amsterdam post office.
I will write to you soon about an idea that I have, but first I must weigh it more carefully before consulting you so that I do not waste your time.

I am with true and great respect, sir, your very humble and very obedient servant
Dumas

